DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2020 was filed prior to the mailing date of the present first Official action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “at least 10 minutes”, and the claim also recites “at least 15 minutes”, “at least 20 minutes” and “at least 30 minutes” which are the narrower statements of the aforementioned broader range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “at least 0.1 mil to not greater than 3 mil”, and the claim also recites “at least 0.25 mil to not greater than 2.5 mil” and “at least 0.5 mil to not greater than 2 mil” which are the narrower statements of the aforementioned broader range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes of examination, the Office will interpret Applicant’s dependent claim 5 to mean “at least 0.1 mil to not greater than 3 mil” that encompasses all the aforementioned narrower statements of the aforementioned broader range/limitation.  Appropriate correction is required.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “at least 0.25 mil to not greater than 5 mil”, and the claim also recites “at least 1 mil to not greater than 3 mil” and “at 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “at least 1 mil to not greater than 10 mil”, and the claim also recites “least 2 mil to not greater than 8 mil”, “at least 3 mil to not greater than 7 mil” and “at least 4 mil to not greater than 6 mil” which are the narrower statements of the aforementioned broader range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes of examination, the Office will interpret Applicant’s dependent claim 11 to mean “at least 1 mil to not greater than 10 mil” that encompasses all the aforementioned narrower statements of the aforementioned broader range/limitation.  Appropriate correction is required.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “at least 40 dyne/cm2”, and the claim also recites “at least 45 dyne/cm2”, “at least 50 dyne/cm2” and “at least 55 dyne/cm2” which are the narrower statements of the aforementioned broader range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes of examination, the Office will interpret Applicant’s dependent claim 12 to mean “at least 40 dyne/cm2” that encompasses all the aforementioned narrower statements of the aforementioned broader range/limitation.  Appropriate correction is required.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “5 to 50 dyne/cm2”, and the claim also recites “10 to 35 dyne/cm2”, which is the narrower statement of the aforementioned broader range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes of examination, the Office will interpret Applicant’s dependent claim 13 to mean “5 to 50 dyne/cm2” that encompasses all the aforementioned narrower statements of the aforementioned broader range/limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 14 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent No. 5,575,873 to Pieper et al. (hereinafter “Pieper”).

Referring to Applicant’s independent claim 1, Pieper teaches an abrasive belt (See Abstract) comprising: an abrasive film having a joint (col. 3, ll. 18-24; FIGS. 3 and 4; the coated abrasive sheet material and backing combined of Pieper are equivalent to Applicant’s claim term “an abrasive film”; the joint of Pieper is equivalent to Applicant’s claim term “a joint”); wherein the abrasive film comprises an abrasive layer disposed on a backing material (col. 3, ll. 18-24; FIGS. 3 and 4; the coated abrasive sheet material of Pieper is equivalent to Applicant’s claim term “an abrasive layer”; the backing of Pieper is equivalent to Applicant’s claim term “a backing material”); wherein the backing material (col. 3, ll. 18-24; FIGS. 3 and 4) comprises: a backing substrate (col. 3, ll. 18-24; FIGS. 3 and 4) having a first side and a second side (col. 3, ll. 18-24; FIGS. 3 and 4); and a back coat disposed on the second side of the backing substrate (col. 

Referring to Applicant’s claim 2, the teaching “a Triple Head Test rating of at least 10 minutes, such as at least 15 minutes, at least 20 minutes, or at least 30 minutes” is inherent within the teachings of Pieper.  Pieper teaches an abrasive belt whose overall structure and constituent materials are identical or substantially identical to the claimed structure and constituent materials of Applicant’s claimed abrasive belt.  Given the abrasive belt of Pieper and Applicant’s claimed abrasive belt are identical or substantially identical, the resultant properties exhibited and possessed by the abrasive belt of Pieper must be identical or substantially identical to the properties, e.g., a test rating, of Applicant’s claimed abrasive belt.  For this reason, the teaching “a Triple Head Test rating of at least 10 minutes, such as at least 15 minutes, at least 20 minutes, or at least 30 minutes” is inherent within the teachings of Pieper.
 
Referring to Applicant’s claim 3, Pieper teaches the back coat comprises a layer of a polymeric acrylate composition (col. 8, ll. 1-18; the binder coat material of Pieper is equivalent to Applicant’s claim term “a polymer acrylate composition”).

Referring to Applicant’s claim 14, Pieper teaches the joint comprises a butt joint (col. 3, ll. 18-24; FIGS. 3 and 4; the splice joint of Pieper is equivalent to Applicant’s claim term “a butt joint”).

Referring to Applicant’s claim 16, Pieper teaches the abrasive layer comprises a polymeric make coat composition and abrasive particles disposed in the make coat composition (col. 8, ll. 1-17).

Referring to Applicant’s claim 17, Pieper teaches the abrasive layer further comprises a polymeric size coat composition disposed on the make coat composition and abrasive particles (col. 8, ll. 1-17).

Referring to Applicant’s claim 18, Pieper teaches at least one of the make coat composition and the size coat composition comprises an epoxy acrylate polymer (col. 8, ll. 7-10), an epoxy methacrylate polymer (col. 8, ll. 7-10), or a combination thereof (col. 8, ll. 7-10).

Referring to Applicant’s claim 19, Pieper teaches the abrasive particles (col. 7, ll. 60-64) comprise diamond (col. 7, l. 63) or a combination thereof (col. 7, l. 64).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,575,873 to Pieper et al. (hereinafter “Pieper”) as applied to claims 1 and 3 above, and further in view of United States Patent No. 4,751,138 to Tumey et al. (hereinafter “Tumey”).

Referring to Applicant’s claim 4, although Pieper teaches binder coat comprises a polymeric acrylate composition (col. 8, ll. 1-18 of Pieper), Pieper does not teach explicitly the polymeric acrylate composition comprises “an ethyl acrylate, an ethylene acrylate, an ethylene-
However, Tumey teaches a coated abrasive product comprising a backing, a make coat, and a size coat, and, optionally, a saturant coat, a presize coat, a backsize coat, or any combination of said optional coats, in which at least one coat is formed from a composition curable by electromagnetic radiation (See Abstract of Tumey).  In at least one embodiment, Tumey teaches the optional coats include ethylenically-unsaturated compounds that can be used in the polymerizable mixture include monomeric or polymeric compounds that contain atoms of carbon, hydrogen, and oxygen, and optionally, nitrogen and the halogens (col. 3, ll. 28-50, 57-61 of Tumey).  In particular, Tumey teaches the polymerizable mixture includes epoxy-containing material that can be used include copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds, e.g., 62.5:24:13.5 methyl methacrylate:ethyl acrylate:glycidyl methacrylate (col. 5, ll. 50-52, 58-65 of Tumey).  There is a reasonable expectation the ethyl acrylate containing polymeric mixture of Tumey can be utilized as the polymeric acrylate composition of Pieper.  Both Pieper and Tumey teach coated abrasive articles (See Abstract of Pieper; See Abstract of Tumey) comprising an abrasive layer (col. 3, ll. 18-24; FIGS. 3 and 4 of Pieper; col. 3, ll. 30-50 of Tumey) having abrasive grains embedded therein (col. 8, ll. 1-18 of Pieper; col. 3, ll. 30-50 of Tumey) and disposed on a backing (col. 3, ll. 18-24; FIGS. 3 and 4 of Pieper; col. 3, ll. 30-50 of Tumey).  As Pieper teaches the binder coat comprises a polymeric acrylate composition (col. 8, ll. 1-18 of Pieper), and Tumey teaches the binder coat comprises an ethyl acrylate containing polymeric mixture (col. 5, ll. 50-52, 58-65 of Tumey), Tumey teaches a species of the polymeric acrylate composition genus taught by Pieper for the same purpose, thus demonstrating both the suitability of the ethyl acrylate containing polymeric . 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,575,873 to Pieper et al. (hereinafter “Pieper”) as applied to claim 1 above, and further in view of United States Patent No. 5,924,917 to Benedict et al. (hereinafter “Benedict”).

Referring to Applicant’s claims 6 and 7, although Pieper teaches the abrasive belt comprises the abrasive film having an abrasive layer disposed on a backing material (col. 3, ll. 18-24; FIGS. 3 and 4 of Pieper), Pieper does not teach explicitly the abrasive belt further comprises “a front coat disposed on the first side of the backing substrate between the abrasive layer and the backing substrate” according to Applicant’s dependent claim 6 and “the front coat comprises a layer of a polymeric polyethylene composition” according to Applicant’s dependent claim 7.
.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,575,873 to Pieper et al. (hereinafter “Pieper”) in view of United States Patent No. 5,924,917 to Benedict et al. (hereinafter “Benedict”) as applied to claim 7 above, and further in view of United States Pre-Grant Patent Application Publication No. 2009/0035519 A1 to Gaeta et al. (hereinafter “Gaeta”).

Referring to Applicant’s claims 8 and 9, although Pieper as modified by Benedict teaches the front coat comprising a layer of a polymeric polyethylene composition is disposed on the first side of the backing substrate between the abrasive layer and the backing substrate (col. 3, ll. 18-24; FIGS. 3 and 4 of Pieper; col. 5, ll. 9-11; col. 7, ll. 49-52; col. 14, ll. 47-49, 52; col. 24, ll. 37-41 of Benedict), Pieper as modified by Benedict does not teach explicitly the polymeric polyethylene composition comprises “a low-density polyethylene, a high-density polyethylene, or a combination thereof” according to Applicant’s dependent claim 8; and a thickness of “at least 0.25 mil to not greater than 5 mil, such as at least 1 mil to not greater than 3 mil, or at least 1.5 mil to not greater than 2.5 mil” according to Applicant’s dependent claim 9.
However, Gaeta teaches an abrasive article includes a backing having first and second major surfaces, an abrasive layer overlying the first major surface, and a polymeric layer overlying the second major surface (See Abstract; par. [0020]; FIG. 1 of Gaeta).  In at least one embodiment, Gaeta teaches the polymeric layer is formed from a material having desirable elastomeric properties, e.g., an olefinic polymer (pars. [0023], [0026] of Gaeta).  For instance, .

Claims 10-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,575,873 to Pieper et al. (hereinafter “Pieper”) as applied to claims 1, 14, 16 and 19 above, and further in view of United States Pre-Grant Patent Application Publication No. 2009/0035519 A1 to Gaeta et al. (hereinafter “Gaeta”).

Referring to Applicant’s claim 10, although Pieper teaches the backing substrate comprises a polymeric film (col. 7, ll. 49-52 of Pieper), Pieper does not teach the backing substrate comprises a polymeric film formed from “at least one of polyester and polyethylene terephthalate” according to Applicant’s claim language.
However, Gaeta teaches an abrasive article includes a backing having first and second major surfaces, an abrasive layer overlying the first major surface, and a polymeric layer overlying the second major surface (See Abstract; par. [0020]; FIG. 1 of Gaeta).  In at least one embodiment, Gaeta teaches the backing of the abrasive article may be flexible or rigid and may be made of various materials (par. [0021] of Gaeta).  Generally, Gaeta teaches an exemplary flexible backing includes a polymeric film (for example, a primed film), such as polyester film (e.g., polyethylene terephthalate), cloth (e.g., cloth made from fibers or yarns comprising polyester), or any treated version thereof (par. [0021] of Gaeta).  In particular examples, Gaeta teaches the backing is selected from the group consisting of polyester (par. [0021] of Gaeta).  In another exemplary embodiment, Gaeta teaches the backing includes a thermoplastic film, such as a polyethylene terephthalate (PET) film (par. [0021] of Gaeta).  Typically, Gaeta teaches the 

Referring to Applicant’s claim 11, Pieper as modified by Gaeta teaches the polymeric film comprises a thickness of greater than about 75 microns and not greater than about 200 microns (par. [0022] of Gaeta).  The polymeric film thickness taught by Pieper as modified by Gaeta renders obvious Applicant’s claimed range.  The polymeric film thickness taught by Pieper as modified by Gaeta overlaps Applicant’s claimed ranges of “at least 1 mil to not greater MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 12, the teaching “the polymeric film comprises a surface energy of at least 40 dyne/cm2, such as at least 45 dyne/cm2, as at least 50 dyne/cm2, as at least 55 dyne/cm2” is inherent within and/or obvious in light of the teachings of Pieper as modified by Gaeta.  Pieper as modified by Gaeta teaches the polymeric film comprises polyester or polyethylene terephthalate (PET) film which is the identical or substantially identical as Applicant’s claimed polymeric film.  Given the polymeric film of Pieper as modified by Gaeta and Applicant’s claimed polymeric film are identical or substantially identical, the polymeric films must exhibit and possess the identical or substantially identical chemical and physical properties, e.g., surface energy.  For this reason, the teaching “the polymeric film comprises a surface energy of at least 40 dyne/cm2, such as at least 45 dyne/cm2, as at least 50 dyne/cm2, as at least 55 dyne/cm2” is inherent within and/or obvious in light of the teachings of Pieper as modified by Gaeta.

Referring to Applicant’s claim 13, Pieper as modified by Gaeta teaches the polymeric film is corona treated (par. [0034] of Gaeta).  The teaching “wherein the corona treatment increases the surface energy 5 to 50 dyne/cm2, such as 10 to 35 dyne/cm2” is inherent within and/or obvious in light of the teachings of Pieper as modified by Gaeta.  Pieper as modified by Gaeta teaches the polymeric film comprises polyester or polyethylene terephthalate (PET) film which is the identical or substantially identical as Applicant’s claimed polymeric film.  In addition, the polyester or polyethylene terephthalate (PET) film of Pieper as modified by Gaeta 2, such as 10 to 35 dyne/cm2” is inherent within and/or obvious in light of the teachings of Pieper as modified by Gaeta.

Referring to Applicant’s claim 15, Pieper as modified by Gaeta teaches the joint includes a surface energy treatment comprising a corona treatment or a combination thereof, in a region adjacent the joint (par. [0034] of Gaeta).  The teaching “wherein the surface treatment increases the surface energy by 10-30 Dynes/cm2” is inherent within and/or obvious in light of the teachings of Pieper as modified by Gaeta.  Pieper as modified by Gaeta teaches the polymeric film, including the butt joint, is treated, that is, undergoes a corona treatment, which is identical or substantially identical to Applicant’s claimed corona treatment.  Given the corona treated polymeric film, and butt joint included, of Pieper as modified by Gaeta and Applicant’s claimed corona treated polymeric film are identical or substantially identical, the polymeric films must exhibit and possess the identical or substantially identical chemical and physical properties, e.g., increased surface energy.  For this reason, the teaching “wherein the surface treatment increases the surface energy by 10-30 Dynes/cm2” is inherent within and/or obvious in light of the teachings of Pieper as modified by Gaeta.

Referring to Applicant’s claim 20, although Pieper teaches the abrasive belt comprises an abrasive film having an abrasive layer containing abrasive particles ( of Pieper), Pieper does not teach explicitly the abrasive particles comprise “a grit size of from about 10 microns to about 500 microns” according to Applicant’s claim language.
However, Gaeta teaches an abrasive article includes a backing having first and second major surfaces, an abrasive layer overlying the first major surface, and a polymeric layer overlying the second major surface (See Abstract; par. [0020]; FIG. 1 of Gaeta).  To form an abrasive layer, Gaeta teaches abrasive grains may be included within the binder or deposited over the binder (par. [0040] of Gaeta).  Gaeta teaches the abrasive grains may be formed of any one of or a combination of abrasive grains, including silica, alumina (fused or sintered), zirconia, zirconia/alumina oxides, silicon carbide, garnet, diamond, cubic boron nitride, silicon nitride, ceria, titanium dioxide, titanium diboride, boron carbide, tin oxide, tungsten carbide, titanium carbide, iron oxide, chromia, flint, emery, or any combination thereof (par. [0040] of Gaeta).  For example, Gaeta teaches the abrasive grain size may be from about 0.1 microns to about 200 microns (par. [0041] of Gaeta).  There is a reasonable expectation the abrasive grains of Pieper can be utilized in the grit size range taught by Gaeta.  Both Pieper and Gaeta teach utilizing abrasive grains (col. 7, ll. 60-64 of Pieper; par. [0041] of Gaeta) in abrasive coating layers (col. 3, ll. 18-24; FIGS. 3 and 4 of Pieper; pars. [0038-39] of Gaeta) of abrasive belts (See Abstract of Pieper; pars. [0005], [0008] of Gaeta).  As both Pieper and Gaeta teach utilizing abrasive grains for the same purpose, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to utilize the abrasive grains of Pieper in the grit size range taught by Gaeta.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given both Pieper and Gaeta teach MPEP 2144.05 [R-10.2019] (I)

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious all the cumulative limitations of dependent claim 5, along with all the intervening claim limitations of dependent claims 3 and 4, with particular attention to “the polymeric acrylate composition comprises a thickness of at least 0.1 mil to not greater than 3 mil, such as at least 0.25 mil to not greater than 2.5 mil, or at least 0.5 mil to not greater than 2 mil”.
There is no obvious reason to modify the teachings of Pieper using any one of the Tumey, Benedict or Gaeta references and teach “the polymeric acrylate composition comprises a thickness of at least 0.1 mil to not greater than 3 mil, such as at least 0.25 mil to not greater than 2.5 mil, or at least 0.5 mil to not greater than 2 mil” according to Applicant’s dependent claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731